Opinion issued September 4, 2003 






 

 

 

In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00387-CR
____________

DANIEL CASTILLO, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause No. 635914



MEMORANDUM  OPINION
	The trial court's certification of the defendant's right of appeal in the above-referenced case reflects that appellant waived his right to appeal.  An appeal must be
dismissed if a certification that shows the defendant has the right of appeal has not
been made part of the record.  Tex. R. App. P. 25.2(d).
	Therefore, on June 12, 2003, we ordered that this appeal would be
dismissed unless an amended certification of the defendant's right of appeal was filed
no later than August 1, 2003, and made part of the appellate record no later than
August 15, 2003.  No amended certification of the defendant's right of appeal was
filed.
	Accordingly, the appeal is dismissed.
	It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Alcala.

Do not publish.  Tex. R. App. P. 47.2(b).